Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
This Office action is based on response filed on 01/12/2022.   Independent claims 1, independent claim 8 and independent claim 15 have been amended.  Claims 3, 10 and 17 also have been amended.  Claims 2, 7, 9, 14 and 16 have been canceled.  Based on amended claims and applicant’s arguments, the 103 rejection has been withdrawn for claims 1, 3-6, 8, 10-13, 15 and 17-20.  Claims 1, 3-6, 8, 10-13, 15 and 17-20 are allowable subject matter.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199